1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
     FEDERAL TRADE COMMISSION,                        CASE NO. 18cv1388-LAB (LL)
10                                     Plaintiff,
                                                      ORDER GRANTING RECEIVER’S
11                       vs.                          UNOPPOSED MOTION FOR ORDER
                                                      APPROVING AND CONFIRMING SALE
12   TRIANGLE MEDIA CORPORATION;                      OF REAL PROPERTY [Dkt. 108]
     JASPER RAIN MARKETING LLC;
13
     HARDWIRE INTERACTIVE INC.; and
14   BRIAN PHILLIPS

15                                 Defendants.

16         Thomas W. McNamara, as court-appointed Receiver, has applied to the Court for
17   an order approving the sale of real property. Oppositions to McNamara’s motion were
18   due March 11, 2019, but none were filed.1 Having reviewed the moving and supporting
19   documents, and for good cause shown:
20         The sale of 1350 Columbia Street, Unit 302, San Diego, California from
21   Receivership Entity Flat6 Development, LLC to Jacko Properties, LLC for $480,000 is
22   APPROVED and CONFIRMED without further notice, hearing, order, or overbidding.
23         IT IS SO ORDERED.
24   Dated: March 14, 2019
25                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
26
27   1 The Court finds this matter suitable for disposition without oral argument and VACATES
28   the March 25, 2019 hearing. LR 7.1(d).



                                                -1-
